Citation Nr: 0736785	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-14 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for sarcoidosis.

2.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1971 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for sarcoidosis on the grounds of no new and material 
evidence.  

In October 2007 the veteran appeared at the Atlanta RO and 
testified by videoconference before the undersigned Veterans 
Law Judge sitting in Washington, D.C.  The transcript of that 
hearing is of record.

The issue of entitlement to service connection for 
sarcoidosis is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The August 1986 rating decision denying service 
connection for sarcoidosis was not appealed.  

2.  VA treatment records dating from April 1971 to March 
1978, which were received by the Board in November 2007, 
constitute new and material evidence. 



CONCLUSIONS OF LAW

1.  The August 1986 rating decision denying service 
connection for sarcoidosis is final.   38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2007). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for 
sarcoidosis has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in August 1986 the RO denied 
service connection for sarcoidosis on the grounds that 
sarcoidosis was not incurred in or aggravated by service.  A 
notice of disagreement was not filed, and the decision became 
final.  38 C.F.R. § 3.104.  Even so, applicable law provides 
that a claim which is the subject of a prior final decision 
may be reopened upon presentation of new and material 
evidence.  See 38 C.F.R. § 3.156.

In August 1990 the veteran requested that his claim be 
reopened.  In a letter dated in September 1990, the RO 
informed him that new and material evidence was required to 
reopen the claim and that he could submit the evidence at any 
time.  The veteran did not submit any additional evidence 
until he sought to reopen the claim in 2004.

In February 2004 the veteran again requested that his claim 
be reopened.  This request was denied in a June 2004 rating 
decision on the grounds of no new and material evidence.  The 
veteran has appealed.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  
During his October 2007 Board hearing the veteran testified 
that he reported to sick call during basic training because 
one of his eyes "turned red."  He testified that he has 
been in basic training about two weeks when this event 
occurred.  He testified that he was admitted to the hospital, 
where he received treatment to his eye for about two weeks.  
He testified that he was told during this inpatient 
hospitalization that he had sarcoidosis.  He testified that 
upon his release from the hospital he was discharged from 
military service.  He then testified that his symptoms 
reoccurred about two weeks after his separation from service, 
and said that he reported to the local VA hospital, where he 
received inpatient care for about two weeks.  He added that 
he had the evidence to prove it, and promised to submit those 
records for the Board's consideration.  

In November 2007 the Board received VA treatment records 
(including VA hospital records) dating from April 1971 to 
March 1978.  VA hospital discharge records dated in April 
1971 contain the following diagnoses:  

1.  Bilateral Uveitis
2.  Observation for Sarcoid

The report of x-rays taken on April 13, 1971, contains the 
following information:

1. large hilar lymph adenopathy
2.  Paratracheal lymph adenopathy
3.  No pulmonary consolidations and no 
mediastinal shift

The large hilar lymph nodes are 
compatible with a diagnosis of hilar 
sarcoidosis or lymphoma.  [emphasis 
added].

This evidence is new since it has not been previously 
reviewed by agency decision makers.  The Board must presume 
the credibility of the evidence for the purpose of reopening 
the claim.  Upon doing so, the Board finds that it is 
material since it confirms symptomatology less than one month 
after the veteran's release from service.  It thus raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for sarcoidosis.  New and material 
evidence having been found, the veteran's current claim for 
service connection for sarcoidosis must be reopened.  38 
C.F.R. § 3.156.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for sarcoidosis, 
the petition to reopen that claim is granted.


REMAND

Having reopened the claim for service connection for 
sarcoidosis based on new and material evidence, the Board has 
jurisdiction to review the underlying service connection 
claim de novo, based on the whole record.  For the reasons 
that follow the Board finds that additional development is 
warranted. 

As noted before, the veteran avers that he was treated during 
service for sarcoidosis.  DD-214 confirms that he was 
discharged from service for "physical disability-EPTS" 
[existed prior to service].  Unfortunately, while the record 
contains evidence from the National Personnel Records Center 
which suggests that requested service medical records (SMRs) 
were sent to VA, the claims file contains no such documents.  
In light of VA's heightened duty to assist in situations 
where SMRs are missing or destroyed, it is essential that 
every reasonable effort be made to obtain any inpatient SMRs 
that may exist.  The case must therefore be remanded for the 
attempted acquisition of those records.  38 C.F.R. § 
3.159(c).  Since the DD-214 confirms that the veteran was 
discharged for medical reasons, request should also be made 
for a copy of the veteran's Official Military Personnel File 
(which may contain some evidence with regard to a Medical 
Board proceeding).  

Perusal of the claims file also reveals that the veteran 
receives medical care through the Atlanta, Georgia VA Medical 
Center (VAMC).  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request a copy of all relevant VA medical records 
pertaining to the veteran from the Atlanta VAMC that are 
dated from November 2004 to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request a copy of all medical records 
(including in-patient hospital records) 
that pertain to the veteran from Wilford 
Hall Medical Center and any other hospital 
located on Lackland Air Force Base for the 
time period February 1971 through March 
1971.  

2.  Request a copy of the veteran's 
complete Official Military Personnel File 
and associate said with the claims file.  

3.  Request medical records from the 
Atlanta VAMC dating from November 8, 2004.  
Also attempt to obtain any other evidence 
that is identified as relevant by the 
veteran during the course of the remand, 
provided that any necessary authorization 
forms are completed.  The veteran should 
also be requested to submit a copy of any 
relevant pre-service, in-service, and post-
service medical records in his possession 
that have not been submitted thus far.  In 
addition, he should specifically be 
requested to provide the name and address 
of all pre-service treatment provider(s) so 
that a request can be made for those 
records.  

4.  After taking any other action deemed 
advisable, readjudicate the veteran's claim 
for service connection for sarcoidosis.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1), and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


